Citation Nr: 1312220	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  04-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1968 to August 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at March 2010 Board personal hearing in Oakland, California (Travel Board).  The hearing transcript has been associated with the claims file.  In May 2012, the Board issued a letter informing the Veteran that the Veterans Law Judge who presided over the March 2010 Travel Board hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2012).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board has proceeded with the appeal as stated.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.

In August 2010, the Board reopened the claim for service connection for a left hip disability, and remanded the case for further development.  The Board remanded the case again in August 2012.  The August 2010 and August 2012 Board remands directed additional development that included a request to obtain a VA examination and a supplemental VA opinion to address the etiology of the claimed left hip disability, and to address the question of secondary service connection on the basis of both causation and aggravation.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran did not sustain a left hip injury or disease in service.

2.  The Veteran did not have chronic left hip symptoms in service.

3.  The Veteran did not have continuous left hip symptoms since service.

3.  Arthritis of the left hip did not manifest in service or within one year of service separation.

4.  A currently diagnosed left hip disability is not related to service. 

5.  A currently diagnosed left hip is not causally related to or aggravated by a service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a left hip disability have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a December 2004 letter, the RO provided preadjudicatory notice to the Veteran regarding the claim to reopen service connection for a left hip disability.  The December 2004 notice letter also informed the Veteran of what information and evidence is needed to substantiate a claim for service connection on the merits, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  Further VCAA notice provided in June 2007 included provisions for disability ratings and for the effective date of the claim.  

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment records, VA examinations and opinions, and the Veteran's statement and testimony.  

During the March 2010 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony to identify any relevant post-service private treatment records and informed the Veteran of the type of medical opinion evidence needed to establish a nexus between what happened in service and his current hip disability.   See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The claims file includes a September 2010 VA examination report and an August 2012 supplemental opinion that address both direct and secondary service connection for a left hip disability.  38 C.F.R. § 3.159(c)(4) (2012).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, cumulatively, the VA examination and opinions obtained in this case are adequate.  The VA opinions are based on a review of the pertinent evidence of record.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran and pertinent findings from service treatment records, and the VA examiner provided a rationale for the opinions stated.  The September 2010 VA opinion addressed the questions direct service connection and of secondary service connection based on causation.  The Board finds that the August 2012 supplemental opinion adequately addressed the question of secondary service connection based on aggravation.  The Board finds that VA substantially complied with the August 2010 and August 2012 Board remand directives in obtaining the VA examination and opinions.  Cumulatively, the September 2010 and August 2012 VA opinions adequately addressed the etiology of the claimed left hip disability, to include question of secondary service connection on the basis of both causation and aggravation as requested on remand.  See Stegall, 11 Vet. App. 268.  

In a May 2012 statement, the Veteran's representative contends that the September 2010 VA examiner did not see a notation of back and hip problems shown on a November 1968 in-service orthopedic consultation.  As the Board will discuss in more detail below, upon reviewing the September 2010 examination report, the Board finds that the VA examiner did specifically note the Veteran's complaint of pain in the back and in both hips in November 1968 as shown in service treatment records.  Accordingly, the Board finds that the opinions, with regard to direct and secondary service connection, are adequate and are based on an accurate factual premise, consistent with the Board's own findings in this case.  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the disability at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310  has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis

The Veteran contends that his left hip disability is related to an in-service fall which occurred in September 1968 in which he sustained an injury to the lumbar spine.  During the pendency of the appeal, the Veteran was service-connected for lumbar strain with degenerative disc disease, effective September 22, 2010.  Because the Veteran contends that is left hip disability is related to an in-service lumbar spine injury, the Board has considered whether service connection for a left hip disability is warranted as secondary to the service-connected lumbar spine disability.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence demonstrates that a currently diagnosed left hip disability is not related to service, and it is not causally related to or aggravated by a service-connected lumbar spine disability.  

The evidence shows that the Veteran has current left hip traumatic arthritis.  VA and private treatment records and VA examination reports show that the Veteran has currently diagnosed traumatic arthritis or degenerative disc disease of the left hip, status post left hip repair surgery. 

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left hip injury or disease in service, nor did he have chronic left hip symptoms in service.  Service treatment records show that from August 1968 to September 1968 the Veteran repeatedly sought treatment for chronic back pain due to an automobile accident and injury that occurred prior to service.  A September 1968 letter from the Veteran's private physician, associated with service treatment records, shows that the Veteran was involved in a pre-service automobile accident, resulting in post-concussion headaches, injury to the cervical spine, and injury to the lower lumbosacral spine.  

A later September 1968 clinical treatment report shows that the Veteran fell from a horizontal ladder 10 days prior, and his back troubles began again.  The Veteran had symptoms of low back pain, muscle spasm, and contraction of the muscles in the legs, and he was assessed with lumbago.  While the Veteran has more recently asserted that he experienced hip pain in conjunction with the 1968 fall off of the horizontal bars, he also testified that he fell on his low back and hit his head during this incident without noting a specific injury to the left hip, and service treatment records made no mention of a hip injury in conjunction with the September 1968 fall.  After the September 1968 fall, the Veteran was seen eleven more times in September 1968 and October 1968 for continued low back pain, shooting pain in the left leg down to the foot, headaches, and shoulder pain, without indication of injury or complaints relating to the left hip.  

A November 1968 orthopedic clinic consultation shows that the Veteran reported having residuals of a pre-service auto accident, that included low back pain and pain in both hips, radiating to the shoulders.  The singular complaint of residual hip pain was not reported in conjunction with the 1968 fall, and an in-service injury to the hips was not indicated.  Service treatment records do not reflect any specific treatment, evaluations, or diagnoses referable to the left hip.  While the Veteran continued to have some complaints related to back pain in service, service treatment records do not reflect any additional complaints of hip pain during the remainder of the Veteran's period of service, and an April 1971 separation examination was negative for evidence of a left hip disorder.  

The Veteran testified in March 2010 that he had fallen from horizontal bars onto his lower back during basic training.  He asserts, in conjunction with his claim for compensation, that his left hip disability is related to that in-service fall, and has testified that he had pain all over in service, due to this injury, including pain into the hips.  While the Veteran has testified that he had left hip pain due to an in-service fall off of the horizontal bars, the Board finds it probative that service treatment records do not note left hip pain in conjunction with the in-service fall, that the one notation of hip pain in service treatment records was stated to be a residual of a pre-service injury, and that he had no further complaints related to the hips during the remainder of service.  The Board finds it unlikely that the Veteran would report the presence of back pain, radiation of the pain into the leg and foot, and headaches, but not hip pain, in conjunction with his September 1968 injury if such symptoms were present, where the service treatment records appear to be complete.  See Kahana v. Shinseki, No. 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Had the Veteran been suffering from chronic left hip pain or left hip symptoms, given the number of clinical visits he made for back pain and other orthopedic complaints in service, he had multiple opportunities to mention any hip symptoms to a service health care provider.  Had he done so, such complaints would have been reflected in the service treatment records at the time of his accident.  The absence of chronic in-service complaints, findings, diagnosis, or treatment for an orthopedic disability of the left hip is one factor that tends to weigh against the Veteran's credibility and weights against a finding of hip injury or disease or chronic hip symptoms in service.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

In a December 2004 statement, the Veteran's mother reported that the Veteran did not have any prolonged problems with his back until basic training when he fell off of the parallel bars and landed on his low back and tailbone.  The Board finds it probative that the Veteran's mother did not report any injury to the left hip, but referred only to the low back injury during this fall.  She also reported that the Veteran did not receive effective medical care during service and that the symptoms associated with his injury included an inability to run or walk without dragging one leg.  While the Veteran's mother reported that the Veteran had problems ambulating without dragging one leg, she again, did not refer to problems related to the hip, and service treatment records show that the Veteran complained of pain in the left leg and foot after his injury.  For these reasons, the Board finds that while the Veteran's mother has provided competent and credible evidence describing the Veteran's in-service injury, her lay statements do not tend to support the occurrence of any injury to the left hip, or chronic left hip symptoms in service.   

The Board finds that the evidence demonstrates that the Veteran's left hip symptoms were not continuous since separation from service.  The earliest post-service treatment for a left hip disability, diagnosed as traumatic arthritis of the left hip, was in February 2003, 32 years after service separation.  Arthritis of the left hip did not manifest in service or within one year of service separation.  

A February 2003 private treatment report from Dr. M.D. shows that the Veteran had a diagnosis of traumatic arthritis of the left hip.  A July 2003 VA examination reflects a diagnosis of left hip contusion and degenerative joint disease, by patient history, but did not include an opinion with respect to etiology.  An August 2004 private treatment report reflects a diagnostic impression of severe osteoarthritis of the left hip.  A January 2006 letter from a private surgeon certifies that the Veteran underwent hip resurfacing arthroplasty that month.  A February 2007 VA general medical examination and x-ray study assessed the Veteran with left hip strain with degenerative disc disease of the left hip, status post left hip repair surgery.  The Veteran had a left hip prosthesis.  VA examinations and private treatment records show that the Veteran was treated for a left hip disability many years after service.  

In an April 2006 statement from the Veteran's fiancée, she stated that she had known the Veteran for over 13 years, and his hip had slowly deteriorated during this period of time.  The Board finds that the Veteran's fiancée is competent to report symptoms of deterioration which she has observed, and there is no indication that her report is not credible.  However, her statement only dates the onset of hip pain back 13 years, to 1993, and does not establish continuity of left hip symptoms since the Veteran's 1971 separation from service. 
   
While the Veteran has testified that he had continuous left hip symptoms since service separation, the Board finds that his statements are not credible.  The Board finds that lack of medical evidence for treatment of a left hip disability for over 30 years post-service is one factor, along with other evidence considered by the Board, that weighs against the Veteran's credibility.  See Buchanan, supra; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board finds that the Veteran's lay assertions as to continuity of symptomatology are not credible.  

In the February 2003 private treatment report, Dr. M.D. stated that a number of incidents contributed to the Veteran's left hip pain.  While he stated that the Veteran fell onto his hips and back in service, and landed on metal, the Board finds that this history is not supported by objective findings from service treatment records and appears to be based on unsubstantiated reports made by the Veteran.  Dr. M.D. did not have the opportunity to review service treatment records which show that the Veteran was not treated for an injury to the hips in service.  Dr. M.D. opined that "It is quite probable that the fall that he sustained in the military caused or contributed to his problem.  It is as likely as not that the traumatic arthritis can be related to injuries during military service."  While Dr. M.D. related the traumatic arthritis in the left hip to service, the Board finds that because the opinion was based on an inaccurate history of a fall onto the hips, and injury to the hips in service, that this opinion is of no probative value.  Medical opinions premised upon an unsubstantiated account of a claimant are of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal, 5 Vet. App. at 461.  

The Board notes that the February 2003 evaluation was completed just a few months prior to the time the Veteran submitted an initial claim for service connection for a left hip disability.  The Board finds that the history offered by the Veteran in conjunction with the February 2003 evaluation is inconsistent with both findings in service treatment records, and with the Veteran's lay testimony, in which he reported landing on his back during an in-service fall and not on the hips, and that these inconsistencies are another factor that weight against the Veteran's credibility.  See Caluza, 7 Vet. App. 498.  Similarly, the Board finds that the history of a left hip injury in service, noted in an August 2004 private treatment report, and the opinion that the disorder is not related to dysplasia but possibly is related to previous trauma does not verify the occurrence of an in-service injury to the left hip, is based on an inaccurate factual premise.  Thus, the August 2004 opinion is not probative.      

The Veteran was afforded a VA examination in September 2010.  The examiner stated that, according to the Veteran, he had a fall during basic training from the horizontal bars and had complaints of pain of both hips in November 1968.  The September 2010 VA examiner accurately described pertinent findings from the service treatment records, to include "a fall during basic training from horizontal bars" and "complaints of pain of both hips in November 1968."  The VA examiner also discussed the Veteran's in-service and post-service medical history as it pertained to the left hip disability and lumbar spine disability.  

The September 2010 VA examiner diagnosed the Veteran with status post left hip resurfacing of the joint due to advanced degenerative changes of the left hip.  The VA examiner opined that it is less likely as not that the current left hip disability was related to an in-service fall.  He reasoned that the Veteran alleged that he had a fall from horizontal bars during basic training and had complaints of pain in both hips in November 1968; however, service treatment records do not show any evaluation or treatment for such injury.  The Board finds that this is consistent with the Boards own findings, showing that while the Veteran had a fall in service, he did not injure his hips during this fall, and the Veteran did not receive any treatment related to the single complaint of hip pain in November 1968.  The VA examiner also reasoned that the Veteran did not have any fractures, that a separation examination made no mention of hip problems, and that evidence of record did not show any problems during the years following service separation.  

The Board finds that the VA examiner provided an adequate opinion regarding the question of whether the left hip disorder was directly incurred in service (direct service connection), as the VA examiner noted the in-service fall from the horizontal bars and the single complaint of pain in both hips in November 1968, and he provided adequate reasoning for the opinion rendered based on an accurate factual premise, consistent with the Board's own findings in this case.  See Reonal, 5 Vet. App. at 461 (1993).  For these reasons, the Board finds that the September 2010 opinion is probative and that the weight of the evidence shows that a left hip disability was not incurred in service. 

The Board further finds that the weight of the evidence demonstrates that left hip traumatic arthritis is not causally related to or permanently worsened by a service-connected lumbar spine disability.  The September 2010 VA examiner opined that the Veteran's left hip disability was not secondary to his back condition, reasoning that degenerative joint disease of the lumbosacral spine could not result in degenerative joint disease of the hip.  In an August 2012 addendum opinion, the VA examiner additionally opined that it was less likely as not that there would be any aggravation of the left hip disability due to the lumbar spine condition.  He stated that the Veteran had resurfacing of the left hip due to advanced degenerative changes.  He reasoned that there was no physiological reason why a degenerative change of the lumbar spine would aggravate pathology of the hips, stating that individuals with painful conditions become more careful, exercise caution, walk more carefully, do physical activities more carefully, and avoid any extra stresses or trauma to the areas of the body.  The Board finds that the September 2010 and August 2012 VA opinions are probative and show that the diagnosed left hip disability is not causally related to or aggravated by a service-connected lumbar spine disability.  The two VA opinions were based on physical examination of the Veteran in September 2010 and an accurate review of the Veteran's medical history as it pertains to both his currently diagnosed left hip disability and his service-connected lumbar spine disability.  The Board finds that the VA examiner provided adequate reasoning for the opinions rendered.  See Reonal, supra.  For these reasons, the Board finds that the VA opinions of record are probative and show that the Veteran's left hip disability is neither causally related to nor proximately worsened in severity by (aggravated by) a service-connected lumbar spine disability.  

The Board finds that the September 2010 and August 2012 VA medical opinions, rendered by a VA physician, which are supported by a rationale, outweigh the Veteran's own assertions which attempt to relate a current left hip disability to service, or to a service-connected lumbar spine disability.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that the Veteran does not possess the medical training and expertise necessary to provide evidence as to complex medical questions, such as relating a currently diagnosed hip disability an incident in service which did not result in specific injury to the hips, or to another orthopedic disability.  See Barr, 21 Vet. App. 303; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  For these reasons, the Board finds that the preponderance of the evidence is against a nexus between the currently diagnosed left hip disability and service, and the evidence is against a nexus between the diagnosed left hip disability and a service-connected lumbar spine disability.  

For these reasons discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a left hip disability, to include as secondary to a service-connected lumbar spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a left hip disability is denied. 




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


